The opinion of the Court of Appeals is to be construed as containing, without a discussion of the proof, the conclusion of that court from the facts in the record that the newly discovered evidence meets all the requirements of our decisions. So considered, there is nothing in the opinion that may be properly interpreted as running counter to the rule of our decisions, which prohibits a party from speculating upon the result of a trial and then become surprised at the result. Mutual B.  L. Ass'n v. Watson, 226 Ala. 526, 147 So. 817; Aldridge v. Tully Plumbing  Heating Co., 216 Ala. 567,114 So. 130, and authorities cited. A contrary holding would necessitate a review of the Court of Appeals on the facts, which is not warranted by our decisions. Postal Telegraph-Cable Co. v. Minderhout, 195 Ala. 420, 71 So. 91; Ex parte Shoaf,186 Ala. 394, 64 So. 615; Ex parte Priester, 212 Ala. 271,102 So. 376, Pearson v. Hancock  Son, 201 Ala. 428, 78 So. 806; Kirkwood v. State, 184 Ala. 9, 63 So. 990; Folmar v. State,217 Ala. 410, 116 So. 112.
Let the writ be denied.
Writ denied.
ANDERSON, C. J., and GARDNER, BOULDIN, and FOSTER, JJ., concur.